


109 HR 5967 IH: America’s Commitment to Veterans

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5967
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Hensarling
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committees on the
			 Judiciary and
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for increased funding for veterans health care
		  for fiscal year 2007, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 America’s Commitment to Veterans
			 Act.
		2.Transfer of amounts to
			 veterans medical care from Legal Services Corporation
			(a)RequirementImmediately upon enactment of any law
			 making appropriations for fiscal year 2007 that appropriates or otherwise makes
			 available any funds for the Legal Services Corporation, the Secretary of the
			 Treasury shall (subject to subsection (b)) transfer to the Medical
			 Services appropriation account of the Department of Veterans Affairs
			 all amounts that are appropriated or otherwise made available under that law
			 for the Legal Services Corporation. Amounts so transferred shall be merged with
			 and shall be available for the same period and the same purposes as the
			 appropriation account to which transferred.
			(b)Authority to
			 wind-up affairs of Legal Services CorporationThe Secretary of the Treasury may exempt
			 from the requirement of subsection (a), for a period not to exceed 60 days,
			 such amounts as the Secretary determines to be necessary to wind-up of the
			 affairs of the Legal Services Corporation, and amounts so exempted shall be
			 available, during such period, only for such purpose.
			3.Transfer of
			 amounts to veterans medical care from title X family planning
			 fundsImmediately upon
			 enactment of any law making appropriations for fiscal year 2007 that
			 appropriates or otherwise makes available any funds for programs under title X
			 of the Public Health Service Act to provide for voluntary family planning
			 projects, the Secretary of the Treasury shall transfer to the Medical
			 Services appropriation account of the Department of Veterans Affairs
			 all amounts that are appropriated or otherwise made available under that law
			 for such programs. Amounts so transferred shall be merged with and shall be
			 available for the same period and the same purposes as the appropriation
			 account to which transferred.
		
